DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed November 15th 2018, claims 1-20 are pending for examination, no priority date is claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 9-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 recites a “method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Wang et al. (US 2019/0318268), hereinafter Wang, and further in view of Garg et al. (US 2020/0027033), hereinafter Garg.

Claim 1
“a storage configured to store unique parameters of a machine learning (ML) model associated with an industrial asset which are unique to the edge system with respect to unique parameters of other edge systems among a group of edge systems” Wang [0005] discloses “a computer-implemented method for distributed machine learning at an edge node of the distributed computer system includes executing a training process of a machine learning mode at an edge node for a number of iterations to generate a model parameter”; and Wang [0061] discloses “local parameter at each node to the weighted average of the parameters of all nodes”;
“a network interface configured to receive common parameter information from the group of edge systems which is shared among the group of edge systems” Wang [0070] discloses “edge node 304 performs local iterations of a training process to produce a new model parameter… metrics including two or more of: available computation resources … synchronization node 302; data distribution at the edge node”;

“a processor configured to generate updated parameter values for an ML model based on a combination of the unique parameters and the received common parameter information” Wang [0005] discloses “[t]he training process of the machine learning model is repeated at the edge node to determine an update to the model parameter based at least in part on the local dataset, updates to the global model parameter”,

“execute the updated ML model based on incoming data from the industrial asset to generate predictive information about the industrial asset” Garg [0018] discloses “[m]achine learning models serve clients in a variety of applications, such as advertisement recommendation systems, speck recognition systems, prediction systems (e.g., to predict what image a user might select, what item a user may purchase, what icon a user may select on a touchscreen)”.

Wang and Garg disclose analogous art. However, Wang does not spell out the “generate predictive information” as recited above. It is disclosed in Garg. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Garg into Wang to enhance the predictive functions of its edge systems.

Claim 2
“wherein the common parameter information comprises information about parameters of the ML model which are used by other edge systems within the group of edge systems” Garg [0055] discloses “parameter data (e.g., parameters of a machine learning model, such as local parameters generated or updated by one of edge servers…)”.

Claim 3
“wherein the common parameter information comprises delta parameter information of another edge system which indicates a difference between a unique parameters of the other edge system with respect to average parameters among the group of edge systems” Wang [0065] the [00003] equation discloses “where δ is a gradient deviation between local and global losses, …, while a cost of global synchronization can be expressed as b. Parameters c, b, δ, and β can be estimated as part of a control process in real time”.

Claim 4
“wherein the unique parameters comprise one or more of unique weights and unique coefficients of the ML model which are used by the edge system but which are not used by the other edge systems” Wang [0061] discloses “local parameter at each node to the weighted average of the parameters of all nodes” and Wang [0071] discloses “the global model parameter m (which may also be referred to as synchronized weights)”.

Claim 5
“wherein the processor is further configured to control the network interface to transmit respective common parameter information of the edge system to at least one of the other edges systems within the group of edge systems” Wang [0071] discloses “the edge node 304 sends the model parameter m.sub.i and the resource parameter set P.sub.i to the synchronization node 302. … the synchronization node 302 can compute an update of the global model parameter m (which may also be referred to as synchronized weights)”.

Claim 6
“wherein the common parameter information represents a virtual average of parameter values of the ML model among all other edge systems within the group of edge systems” Wang [0061] discloses “a global synchronization step is performed through the synchronization node 120 to update the local parameter
at each node to the weighted average of the parameters of all nodes”.

Claim 7
“wherein the incoming data comprises image data captured by an imaging sensor, and the updated ML model is configured to detect regions of interest of the industrial asset based on the image data” Garg [0050] discloses “to provide images to a user in an image editing application… to improve performance of a speech recognition system… Edge servers 106 and global server 108 work in conjunction to iteratively train … a machine learning model implemented on edge servers 106”.

Claim 8
“wherein the incoming data comprises time-series data captured by one or more sensors, and the updated ML model is configured to identify changes in an operating characteristic of the industrial asset based on the time-series data” Garg abstract discloses “systems and techniques described herein suitable for real-time services that support streaming data. Moreover, by updating global parameters of the machine learning model at a global server in a deterministic manner based on parameter updates from the edge servers”.
	The real time streaming data as disclosed in Garg is a “time-series data” live feed as claimed.

Claims 9-16
Claims 9-16 are rejected for the rationale given for claims 1-8 respectively.

Claims 17-20
Claims 17-20 are rejected for the rationale given for claims 1-4 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175